Citation Nr: 1504462	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-19 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran maintains that service connection is warranted for PTSD.  A QTC examination was conducted in February 2010.  The QTC examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD, but instead diagnosed panic disorder without agoraphobia.  Because, the Veteran has received another psychiatric diagnosis, comment is needed on the etiology of this disorder, but especially in terms of a possible relationship with the Veteran's military service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009),

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated since June 2012.

2.  Next, schedule the Veteran for a VA psychiatric examination by a psychologist or a psychiatrist.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  

After conducting an examination of the Veteran and performing any clinically indicated diagnostic testing, the examiner should provide an opinion as to the diagnoses of any acquired psychiatric disorders found to be present in accordance with DSM-V, i.e., PTSD, panic disorder, etc.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

In providing this opinion, the examiner should acknowledge the Veteran's in-service stressors.  In particular, his service treatment records show that he was involved in a helicopter crash in June 1969.  In July 1969, he underwent a psychiatric consultation for a fear-of-flying phobia for helicopters.  The Veteran has also reported that he was subjected to rocket and mortar attacks in while in Vietnam.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Finally, readjudicate the Veteran's claim on appeal.  If any action taken is adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




